Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.


                          District of Columbia
                           Court of Appeals

No. 19-BG-222

IN RE JASON LEE VAN DYKE
                                                    2019 DDN 25
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 1027245

BEFORE: Fisher, Thompson, and Easterly, Associate Judges.


                                   ORDER
                              (FILED- June 6, 2019)

       On consideration of the two separate certified orders from the state of Texas
wherein respondent admitted that in one case he threatened a party with civil or
criminal action to gain an advantage in a civil matter and in another matter he
threatened an individual with physical violence and respondent further agreed that
his cumulative discipline for these two matters should be an eighteen-month
suspension from the practice of law, all but three months stayed, followed by a
fifteen-month period of probation subject to the conditions imposed by the state of
Texas; this court’s March 25, 2019, order suspending respondent and directing him
to show cause why reciprocal discipline should not be imposed; and the statement
of Disciplinary Counsel regarding reciprocal discipline; and it appearing that
respondent failed to file a response to this court’s show cause order; and it further
appearing that respondent filed his D.C. Bar R. XI, §14(g) affidavit on April 22,
2019, it is
      ORDERED that Jason Lee Van Dyke is hereby suspended from the practice
of law in the District of Columbia for a period of eighteen months, nunc pro tunc to
April 22, 2019, all but three months of the suspension stayed, followed by a fifteen-
month period of probation subject to the conditions imposed by the state of Texas.
See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C.
2007) (rebuttable presumption of identical reciprocal discipline applies to all cases
in which the respondent does not participate).




                                PER CURIAM